Name: Commission Regulation (EEC) No 1288/87 of 8 May 1987 altering the specific agricultural conversion rates applicable in the rice sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 5 . 87 Official Journal of the European Communities No L 121 /9 COMMISSION REGULATION (EEC) No 1288/87 of 8 May 1987 altering the specific agricultural conversion rates applicable in the rice sector the calculation of monetary compensatory amounts ; whereas the spot market rates for the pound sterling recorded in accordance with Regulation (EEC) No 3153/85 during the period 29 April to 5 May 1987, require the specific agricultural conversion rates appli ­ cable for the United Kingdom to be altered pursuant to Article 9 (2) of Regulation (EEC) No 1677/85, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), and in particular Article 2 (4) thereof, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (2), as last amended by Regulation (EEC) No 90/87 (3), and in particular Article 9 (2) thereof, Whereas by Commission Regulation (EEC) No 3294/86 (4), as last amended by Regulation (EEC) No 1 199/87 specific agricultural conversion rates to be applied in the rice sector were established ; whereas those conversion rates must be altered pursuant to Articles 2 and 3 of Commission Regulation (EEC) No 3153/85 (*) ; Whereas Regulation (EEC) No 3153/85, as amended by Regulation (EEC) No 1194/87 Q, lays detailed rules for Article 1 The Annex to amended Regulation (EEC) No 3294/86 is replaced by the Annex hereto . Article 2 This Regulation shall enter into force on 11 May 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 May 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 164, 24. 6 . 1985, p. 1 . (2) OJ No L 164, 24. 6 . 1985, p. 6 . (3) OJ No L 13, 15. 1 . 1987, p. 12. (4) OJ No L 304, 30 . 10 . 1986, p. 25 . (J) OJ No L 115, 1 . 5 . 1987, p. 9 . ( «) OJ No L 31(L-21 . 11 . 1985, p. 4 . 0 OJ No L 1 16, 4. 5. 1987, p. 1 . No L 121 / 10 Official Journal of the European Communities 9 . 5 . 87 ANNEX Specific agricultural conversion rate (or rice (Regulation (EEC) No 3294/86) 1 ECU = Bfs 47,7950 = DM 2,31728 = Dkr 8,83910 = Dr 171,276 = Pta 163,292 = FF 7,77184 = £ Irl 0,864997 = Lit 1 650,35 = F1 2,61097 = £ 0,778727